DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 10, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sundarajan et al. (US Application 2018/0287744, hereinafter Sundarajan).
Regarding claims 1, 5, 9, and 13, Sundarajan discloses a method (figs. 1-10) of receiving data by a terminal (106) and transmitting by a base station (104) in a communication system, the method comprising:
a transceiver (610,710); and a controller (604, 704), configured to perform control to;
receiving, from a base station, downlink control information for scheduling retransmission of one or more code block groups (CBGs) of a transport blocks ( Abstract, [0004]-[0009], [0084]-[0089], which recites a downlink control information for scheduling retransmission on one or more CBGs) and including an indicator associated with the one the one or more CBGs([0006]-[0009], which recites HARQ feedback indicator indicates one or more CBGs with reception error); 
 receiving, from the base station, the retransmitted one or more CBGs based on indicator(Abstract, [0004]-[0009], [0084]-[0089], which recites an indication for  retransmitting failed CBGs);
wherein the indicator indicates identification of whether earlier received one or more CBGs are corrupted (Abstract, [0004]-[0009], [0084]-[0089], which recites HARQ feedback indicator indicates one or more CBGs with reception error and received a HARQ retransmission including one or more CBGs identified by the retransmission indication as claimed by the instant application); or the retransmitted one or more CBGs are combinable with the earlier received one or more CBGs([0071], which recites the transmitter needs to indicate which CB(s)/CBG(s) of a transport block (TB) are retransmitted so that the receiver can correctly combine the retransmitted data with the prior reception).
Regarding claims 2, 6, 10, 14, Islam discloses the method of claim 1, wherein the earlier received one or more CBGs correspond to the retransmitted one or more CBGs (Abstract, [0004]-[0009], [0084]-[0089]).  
Regarding claim 3, 7, 11,15,  Islam discloses the method of claim 1, wherein, in a case that the earlier received one or more CBGs are identified not to be corrupted, the retransmitted one or more CBGs are combined with corresponding earlier received one or more CBGs (Abstract, [0004]-[0009], [0071], [0084]-[0089]).  
Regarding claims 4, 8, 12,  Islam discloses the method of claim 1, wherein, the indicator is included in the downlink control information based on the indicator being enabled for the terminal(Abstract, [0004]-[0009], [0084]-[0089]).  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DADY CHERY/           Primary Examiner, Art Unit 2461